Citation Nr: 0819028	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-27 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

Veteran, D.L., and T.H.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Togus, Maine.  This case was most 
recently before the Board in August 2007.  In July 2006 the 
veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  In August 1987 the Board denied service connection for 
post-traumatic stress neurosis.

2.  Evidence received subsequent to the August 1987 Board 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for post-
traumatic stress disorder (PTSD), raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1987 Board decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2007).

2.  Evidence received since the August 1987 Board decision is 
not new and material, and the veteran's claim of service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Effective May 30, 2008, VA's regulations governing VA's duty 
to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim are being amended.  
The third sentence of 38 CFR 3.159(b)(1), which states that 
VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, will be 
removed.  The change adds a new paragraph (b)(3) to 38 CFR 
3.159 which states that no duty to provide section 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  Also, the change removed 
the fourth sentence of 38 CFR 3.159(b)(1) which currently 
states: "If VA does not receive the necessary information 
and evidence requested from the claimant within one year of 
the date of the notice, VA cannot pay or provide any benefits 
based on that application."  The change also adds a new 
paragraph (g) to 38 CFR 3.159, clarifying that the 
Secretary's authority recognized in subsection (g) of 38 
U.S.C.A. § 5103A [to provide such other assistance under 
subsection (a) to a claimant in substantiating a claim as the 
Secretary considers appropriate] is reserved to the sole 
discretion of the Secretary and will be implemented, when 
deemed appropriate by the Secretary, through the promulgation 
of regulations.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in March 2003, April 2004, and 
October 2007, the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of the claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to the claim.  The Board notes that the 
March 2003 and October 2007 letters contain the information 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  VCAA 
notice was provided prior to the initial AOJ adjudication.  
Pelegrini.

In March 2006 the veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service treatment records are of record, as are 
VA and private treatment records.  The veteran's personnel 
records, as well as records from the Social Security 
Administration (SSA), are also associated with the claims 
file.  The Board has considered whether the veteran should be 
scheduled for a VA examination with a medical opinion 
regarding a possible relationship between the disability on 
appeal and the veteran's military service.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board finds, however, that such an examination is not 
necessary to decide this claim as the evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  In this regard, the Board notes that the dispute in 
this case is not whether the veteran has PTSD, but whether 
such a diagnosis is supported by a verified stressor.

In a statement received in December 2007, the veteran 
indicated that he had no further information to provide 
concerning his stressors, and in March 2008 the veteran 
indicated that he had no additional evidence of any kind to 
submit.  The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, an appeal is made, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 
C.F.R. § 20.1100 (2007).  In this case, the Board's August 
1987 decision was not subject to appeal.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

Analysis

An August 1987 Board decision denied the veteran's request of 
service connection for post-traumatic stress neurosis (PTSD).  
The August 1987 Board decision is final.  38 U.S.C.A. § 7104.  
A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In March 
2003 the veteran requested that this claim be reopened.

The evidence at the time of the August 1987 Board decision 
included service treatment records revealing that the veteran 
was admitted in August 1969 for psychiatric treatment with an 
admission diagnosis of schizoid personality and a discharge 
diagnosis of antisocial personality and drug abuse.  It was 
noted that the veteran had recently returned from R &R prior 
to admission.  The veteran had been initially evaluated due 
to confusion, inability to concentrate, obsessive thoughts, 
insomnia, and the use of marijuana and amphetamines.  The 
primary diagnoses on the veteran's October 1969 Medical Board 
were antisocial personality and drug dependency (marijuana 
and amphetamines).

Various service personnel records were also associated with 
the claims file.  The records (including a section titled 
Combat History-Expeditions) noted that the veteran 
participated in operations against the Viet Cong forces in 
the Republic of Vietnam.  The personnel records note that 
while serving in Vietnam the veteran was assigned to A 
Company, 3rd Engineer Battalion, 3rd Marine Division.  His 
military occupational specialty was combat engineer.

A November 1969 VA record noted that the veteran had 
reportedly passed out from drinking alcoholic beverages 5 
days earlier, when he "moaned and groaned about his 
experiences in Vietnam."  He reportedly had also been 
difficult to control at that time.  The veteran refused 
hospitalization.  No psychiatric diagnosis was noted.  A June 
1975 VA record noted paranoid thinking, hallucinations, and 
anxiety.  An October 1985 VA record noted a provisional 
diagnosis of PTSD, and a November 1986 VA record (from the 
PTSD Unit) noted a diagnosis of PTSD.

Also of record were command chronologies from the 3rd 
Engineer Battalion, 3rd Marine Division.  A letter dated in 
July 1986 from United States Army & Joint Services 
Environmental Support Group noted that they were unable to 
verify that the veteran was on a hill overrun by the enemy 
causing him to be hospitalized.

The August 1987 Board decision denied the veteran's claim 
essentially on the basis that a diagnosis of PTSD based on a 
verified stressor was not of record.

The Board observes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and the claimed inservice stressor; and credible 
evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  A diagnosis of PTSD, related to service, based 
on an examination which relied upon an unverified history, is 
inadequate.  West v. Brown, 7 Vet. App. 70, 77 (1994).  It 
must therefore be determined whether there exists a stressor 
which has been verified from official sources or if there is 
credible supporting evidence from another source that a 
stressor claimed by the veteran occurred.

If a claimed stressor relates to combat, service department 
evidence that the veteran engaged in combat, or received 
certain personal awards normally associated with combat, will 
be accepted as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  If, however, VA determines 
that the veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence which 
corroborates the veteran's testimony or statements.

The evidence added to the claims file subsequent to the 
August 1987 Board decision includes more command chronologies 
of battalions (including the 3rd Engineer Battalion) of the 
3rd Marine Division, letters from the veteran while he was 
stationed in Vietnam, and various private and VA records 
noting treatment for mental disorders, including PTSD.

The evidence added to the claims file subsequent to the 
August 1987 Board decision does not raise a reasonable 
possibility of substantiating this claim.  In particular, 
there is still no service record or other evidence showing or 
verifying that the veteran engaged in combat.  In making this 
determination, the Board has reviewed the command 
chronologies and other evidence of record in light of 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  In 
Pentecost, the Court held that, where records show that a 
claimant's unit experienced the same in-service stressor that 
the claimant alleges, his presence with that unit at the time 
of such attack corroborates his statement that he experienced 
such attack.  The Board observes that a review of the 
veteran's July 2006 Board hearing testimony (Hearing 
transcript (Tr.), pages 7-9) reveals that his claimed 
stressors in this case all relate to combat.

In this case, the record does not reveal that Company A, to 
which the veteran was assigned during his service in Vietnam, 
experienced any of the in-service stressors that he alleges 
that he experienced.  The evidence, while showing that the 
veteran was stationed in combat zones as a combat engineer, 
fails to show that he engaged in combat with the enemy or 
that the Company to which he was attached engaged in such 
combat during the times he was so assigned.

As noted, the veteran has also submitted letters that he sent 
(some of which were written on his behalf) while stationed in 
Vietnam.  The letters, however, do not (even by the veteran's 
own admission, July 2006 Board hearing transcript, pages 9-
12) reference facts or circumstances demonstrating that the 
veteran engaged in combat with the enemy.

While some recent medical evidence raises the question of 
whether the veteran currently has PTSD, the Board stresses 
that what is missing in this case, and what was lacking in 
August 1987, is evidence verifying the alleged stressor(s), 
or that the veteran engaged in combat with the enemy.  In 
short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the veteran's 
claim of entitlement to service connection for PTSD is not 
reopened.

The Board does not doubt the sincerity of the veteran's 
opinion regarding this issue.  A layperson, however, is 
generally not deemed competent to opine on a matter that 
requires medical knowledge, such as the question of whether a 
chronic disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

The appeal to reopen a claim of entitlement to service 
connection for PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


